UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                             No. 12-1144


WILHELMINA MOORE,

                Plaintiff - Appellant,

          v.

WILLIAMSBURG COUNTY SCHOOL DISTRICT; WILLIAMSBURG        COUNTY
SCHOOL BOARD; RALPH FENNELL, JR., Superintendent;        RUMELL
TAYLOR, Principal; BETTY R. MCKNIGHT; PEPPER RAY,

                Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Florence.   Terry L. Wooten, District Judge.
(4:08-cv-03800-TLW)


Submitted:   July 19, 2012                  Decided:   July 23, 2012


Before DUNCAN, AGEE, and WYNN, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Wilhelmina Moore, Appellant Pro Se.     Stephen Lynwood Brown,
Carol Brittian Ervin, Brian Quisenberry, YOUNG CLEMENT RIVERS,
LLP, Charleston, South Carolina; Helen Tyler McFadden, Cades,
South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            Wilhelmina      Moore   appeals   the    district     court’s    order

accepting the recommendation of the magistrate judge and denying

relief on her Title VII and 42 U.S.C. § 1983 (2006) complaint.

We   have   reviewed   the    record    and   find    no   reversible       error.

Accordingly, we affirm for the reasons stated by the district

court.        Moore    v.     Williamsburg     Cnty.       Sch.    Dist.,      No.

4:08-cv-03800-TLW (D.S.C. Jan. 23, 2012).              We dispense with oral

argument because the facts and legal contentions are adequately

presented in the materials before the court and argument would

not aid the decisional process.



                                                                       AFFIRMED




                                       2